Citation Nr: 1439985	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The Veteran does not have a current hearing loss disability related to her military service. 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's November 2009 letter, provided before the initial adjudication of the service connection claim on appeal in December 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claim on appeal in December 2009 and December 2013 to determine the nature and etiology of her claimed hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the December 2013 VA medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for entitlement to service connection for bilateral hearing loss, the Board sought additional clarification of the December 2009 private audiogram from Hearing Solutions that was provided in graph form.  In September 2013, the RO contacted the Veteran, requesting authorization to obtain additional evidence concerning private treatment records from Hearing Solutions.  As the Veteran did not respond and did not provide authorization for the RO to contact her private treatment provider, no further action can be taken.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence).  Thereafter, a VA examination was obtained in December 2013.  Thus, the Board finds substantial compliance with the August 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that she has bilateral hearing loss due to acoustic trauma from jet engines working in aircraft maintenance during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In multiple written statements of record, the Veteran and her representative contend that she has a current bilateral hearing loss disability as a result of events during active duty service, to include noise exposure.  The Veteran has asserted that her hearing loss began during service in 1978.

The Veteran's DD Form 214 revealed that her military occupational specialty was Aircraft Maintenance Specialist.  Service treatment records associated with record are negative for a diagnosis of or treatment for a bilateral hearing loss disability.  38 C.F.R. § 3.385.  
Subsequent to service discharge, a private audiologist from Hearing Solutions provided evidence dated in December 2009 that contained an uninterpreted pure tone audiometry graph.  The audiologist noted that pure tone results of the audiologic evaluation revealed a mild high frequency sensory hearing loss, bilaterally, with a four frequency pure tone average of 25 decibels in the right ear and 27.5 decibels in the left ear.  Speech recognition scores were listed as 78 percent in the right ear and 76 percent in the left ear and noted to be measured using the recorded Maryland CNC word list.  The private audiologist then opined that the Veteran had bilateral hearing loss due to service.  

The Veteran was also examined by VA in December 2009,  few weeks after the December 2009 private audiogram was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
15
15
15
25
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was not shown.  38 C.F.R. § 3.385.  

The Veteran was again examined by VA in December 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was not shown.  Id.  After reviewing the record and examining the Veteran, the examiner commented that pure tone hearing sensitivity was within normal limits, bilaterally.  The examiner further highlighted that there was not a significant shift in hearing during military service.  While acknowledging the Veteran's descriptions of military related noise exposure from her proximity to aircraft engines, the examiner reiterated that audiometric testing was consistent with excellent hearing sensitivity in each ear, with no audiometric evidence that was consistent with or suggestive of acoustic trauma for either ear.  The examiner then concluded that an opinion was not warranted, as the Veteran's hearing was within normal limits bilaterally.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted, as it has determined that the preponderance of the probative evidence shows that the Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  

The Board is cognizant that the December 2009 private audiogram from Hearing Solutions contained speech recognition scores, measured using the recorded Maryland CNC word list, which established a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385; see also See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Board finds that the majority of the evidence of record does not show that the Veteran has a current bilateral hearing loss disability for VA purposes.  Id.  The Board finds that speech recognition scores shown in the December 2009 private audiogram from Hearing Solutions constitute an isolated finding shown many years after service separation in 1981 and are radically different from those found on VA examinations conducted a few weeks later in December 2009, and thereafter, in December 2013.  Two separate VA examiners in December 2009 and December 2013 VA examination reports found highly probative by the Board, determined that the Veteran does not have a current bilateral hearing loss disability for VA purposes.  Id. 

The Veteran asserts the existence of her claimed bilateral hearing loss.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms she experiences because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that she has a current bilateral hearing loss disability based on the symptoms she currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, with the exception of one isolated evaluation, the majority of the competent medical evidence of record demonstrates that this disorder was not found during the appeal period, and therefore, the Veteran's statements regarding the presence of this disorder are outweighed by the competent medical evidence.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


